DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As to claim 5, recites the limitation "the reflective lens]" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

  	Claims 6-7 are rejected as dependent upon claim 5.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Frayne et al. (10012841 B1) in view of Sugiyama (20110285965 A1).

Regarding claim 1, Frayne et al.  discloses an apparatus for displaying a floating image (see Fig. 1-9) comprising: 
a light source (110) configured to: extend in a planar direction (Fig. 1 illustrates planar direction as left to right i.e. horizontal); and 
emit light for realizing the floating image(see column 3, line 1-5 and line 35-66)); 
a collecting lens configured to: extend in a direction parallel to the light source (see column 4, line 50-53 discloses lens as an optical element); 
and 
refract the light (inherent to lens); 
a reflective plate (130) configured to: face the collecting lens (130 is facing light source 110 which includes collecting lens); and 
reflect light that is refracted at the collective lens (see column 3, line 6-10); and 
a dihedral reflector array (131) configured to extend in a planar direction (parallel to 130) and includes mirrors extending in directions intersecting each other (see column 5, line 55-65), 
wherein a first surface of the dihedral reflector array is configured to face the reflective plate such that: the reflected light is incident on the first surface, and the reflected light is emitted from a second surface of the dihedral reflector array by being reflected by the mirrors (when the mirrors are formed in a solid cube the light beam inherently enters one surface and leaves second surface after twice reflecting from mirror surfaces), 
Frayne et al. does not state the device  realizes the floating image at a position spaced apart from the second surface.
Sugiyama et al. discloses floating image after image light reflected from dihedra corner reflector array at a position spaced apart from the second surface (see paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form floating image as disclosed by Sugiyama for with the device of Frayne et al. for the purpose of the aid to viewer to view the floating image and real seen image without turning eyes away (see paragraph [0058]).

Regarding claim 2, Frayne et al.  further discloses  (see Fig. 1-9) the light source (110) comprises: a display panel configured to generate light for realizing the floating image at a position spaced apart from the dihedral reflector array (see column 3, line 35-60).

Regarding claim 3, Frayne et al.  further discloses  (see Fig. 1-9) the collecting lens array comprises (with RGB color light source with each  pixels : an off-axis lens i.e. lenses with pixels outer most edges of the display as in column 3, line 45-49) configured to extend in a planar direction parallel to the light source, wherein a focal axis of the off-axis lens is positioned beyond an outermost end of the collecting lens (inherent to position of outer most lens of the lens array).

Regarding claim 4, Frayne et al.  further discloses  (see Fig. 1-9) the collecting lens comprises: a Fresnel lens in which a plurality of prisms configured to refract incident light is coaxially arranged (see column 5, line 3-10 discloses light source 110 may include Fresnel lenses)..

Regarding claim 5, Frayne et al.  further discloses  (see Fig. 1-9) the collecting lens is spaced apart from the reflective plate to face the reflective plate (see column 5, line 20-30 discloses use of lens array with beam splitter module 120 such that the lens array plate has one end closure to reflective plate and other end away from the reflecting plate)  and the collecting lens is inclined such that the collecting lens is close to the reflective lens moving from a first end of the collecting lens toward a second end of the collecting lens.

Regarding claim 6, Frayne et al.  further discloses  (see Fig. 1-9) the first end of the collecting lens (one end of source 110 closure to lower end of 120)  is an outermost end closest to a focal axis of the collecting lens, and the second end of the collecting lens (other end of 110  is an outermost end farthest from the focal axis of the collecting lens.

Regarding claim 8, Frayne et al.  further discloses  (see Fig. 1-9) the reflective plate (120) is configured to face both the collecting lens (which is part of RGB display source 110 and the dihedral reflector array 130, which are spaced apart from each other in a planar direction.

Regarding claim 9, Frayne et al.  further discloses  (see Fig. 1-9) the reflective plate (120) is disposed to be inclined with respect to the dihedral reflector array (130) at a predetermined angle, which is determined based on a ghost-image-displaying area in which a ghost image is generated due to reflection of incident light at the dihedral reflector array.

Regarding claim 10, Frayne et al.  further discloses  (see Fig. 1-9) the reflective plate (120) is inclined such that a line is parallel to a boundary of the ghost-image-displaying area.

Regarding claim 11, Sugiyama.  further discloses  (see Fig. 1-3) the dihedral reflector array (61) comprises: an upper plate 62) and a lower plate (6s), each of which includes mirrors (61b-61a) which are arranged in a planar direction, the mirrors of the upper plate and the mirrors of the lower plate extending in directions intersecting each other (61a and 61b and 62 intersect.

Regarding claim 12, Sugiyama.  further discloses  (see Fig. 1-3) the dihedral reflector array (61) is configured such that the mirrors extend in directions intersecting each other (61a, 61b intersect each other) at a right angle and the light reflected by the reflective plate is obliquely incident on the individual mirrors (light incident from 7 is oblique), which extend in directions intersecting each other.

Regarding claim 13, Frayne et al.  discloses an apparatus for displaying a floating image (see Fig. 1-9) comprising: 
a light source (110) configured to: extend in a planar direction (Fig. 1 illustrates planar direction as left to right i.e. horizontal); and 
emit light for realizing the floating image(see column 3, line 1-5 and line 35-66)); 
a collecting lens configured to: extend in a direction parallel to the light source (see column 4, line 50-53 discloses lens as an optical element); 
and 
refract the light (inherent to lens); 
a reflective plate (130) configured to: face the collecting lens (130 is facing light source 110 which includes collecting lens); and 
reflect light that is refracted at the collective lens (see column 3, line 6-10); and 
a dihedral reflector array (131) configured to extend in a planar direction (parallel to 130) and includes mirrors extending in directions intersecting each other (see column 5, line 55-65), 
wherein a first surface of the dihedral reflector array is configured to face the reflective plate such that: the reflected light is incident on the first surface, and the reflected light is emitted from a second surface of the dihedral reflector array by being reflected by the mirrors (when the mirrors are formed in a solid cube the light beam inherently enters one surface and leaves second surface after twice reflecting from mirror surfaces), 
Frayne et al. does not state the vehicle display module and the device  realizes the floating image at a position spaced apart from the second surface.
Sugiyama et al. discloses apparatus is for the vehicle display module (see paragraph [0045] and  floating image after image light reflected from dihedra corner reflector array at a position spaced apart from the second surface (see paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form floating image as disclosed by Sugiyama for with the device of Frayne et al. for the purpose of the aid to viewer to view the floating image and real seen image without turning eyes away (see paragraph [0058]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 7, although the prior art teaches examples of display module with retroreflector systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 7, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        July 30, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872